DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the claims amendment, the previously set forth claim objections have been withdrawn.
Applicant's arguments filed 09/09/2022 with respect the prior art rejection have been fully considered but they are not persuasive. 
Applicant argues that “Strauss fails to teach: (a) the recited aspect ratio (A.R.) of 0.1 to 8 of the plurality of unit cells, (b) the recited feature that the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12%.”.
Examiner respectfully disagrees. STRAUSS indicated that the unit cells have changeable aspect ratio. Therefore, the plurality of unit cells can have an aspect ratio ranges from 0.1 (which is 10:1) to 8 (which is 2:16): see Col. 25 lines [5-27] c.f. Figures 9 and 10. STRAUSS does not explicitly teach wherein the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12%. However, such limitation is a result effective variable, as recognized by STRAUSS, which teaches greater volume fraction of the metal mesh sheet and the thermal conductive layer would result to have more strength while the opposite will result to have a high surface area to volume ratio for rapid heat exchange, (see Col.9, Lines [49-61]).
Applicant’s arguments regarding Decanix and Rosales with respect to “(a) the recited aspect ratio (A.R.) of 0.1 to 8 of the plurality of unit cells, (b) the recited feature that the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12%.” have been considered but are moot because Decanix and Rosales were not and are not relied upon to teach or disclose such limitations of claim 1 upon which Applicant argues.
 Please see below for new grounds of rejection, necessitated by Amendment, below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations of “wherein the plurality of unit cells have an aspect ratio (AR) of 0.1 to 8” is unclear and indefinite. First, the plurality of unit cells is 3-D object wherein the aspect ratio is based on 2-D dimensions. Therefore, it’s not clear as to what side of the unit cell is Applicant trying to claim the aspect ratio for. Second, as stated above aspect ratio is based on 2-D dimensions (e.g. width x height: Examiner notes that aspect ratio is usually written in form of fraction (e.g. 16:9) to specify the width to height ratio of the area) while Applicant claiming a range of numbers (0.1 to 8). Therefore, it’s not clear as to what Applicant is trying to claim by such limitation which renders the claim indefinite. Moreover, claiming aspect ratio range without specify the width or height renders the claim indefinite, since the actual dimensions will be variable. MPEP 2173.05(b) II states “A claim may be rendered indefinite by reference to an object that is variable.” Further clarification is needed. To expedite prosecution and for examination purposes only, Examiner interprets “wherein the plurality of unit cells has an aspect ratio (AR) of 0.1 to 8” to read as if Applicant claiming that any side of the unit cell to have an aspect ratio range from 0.1 (which is 10:1) to 8 (which is 2:16). 

Claims 4-6, 9 and 10 are rejected at least insofar as they are dependent on claim 1, and therefore include the same error(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2: Previously cited).

Regarding claim 1, STRAUSS discloses a phase change composite (see Figure 34), comprising a laminated structure wherein phase change material unit layers (71) and thermal conductive layers (65) are sequentially laminated, (see STRAUSS’s Figure 34 annotated by Examiner), wherein each of the phase change material unit layers (71) comprises a metal mesh sheet in which a plurality of unit cells is formed, (see STRAUSS’s Figure 1 annotated by Examiner); and a phase change material (68), wherein the unit cells are impregnated with the phase change material, (STRAUSS indicated that “a sealed sandwich of hybrid honey comb, faced with at least one thermally conductive wall, and impregnated with PCM 68”, see Col. 30, Lines [29-46]), wherein the plurality of unit cells have an aspect ratio (AR) of 0.1 to 8, (STRAUSS indicated that the unit cells have changeable aspect ratio. Therefore, the plurality of unit cells have an aspect ratio ranges from 0.1 (which is 10:1) to 8 (which is 2:16): see Col. 25 lines [5-27] c.f. Figures 9 and 10), wherein thermal conductivity and heat capacity of the phase change composite change depending on changes in a volume percentage (vol%) of the metal mesh sheet and a volume percentage (vol%) of the phase change material (Examiner notes that it’s inherent that the thermal properties of any composite material changes at least based on the volume ratio/percentage of each constituent material in such composite material since the volume ratio is a factor in the equations of the thermal conductivity (K) and the heat absorption (Q)), 

STRAUSS does not explicitly teach wherein the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12%. However, the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12% is a result effective variable, as recognized by STRAUSS, which teaches greater volume fraction of the metal mesh sheet and the thermal conductive layer would result to have more strength while the opposite will result to have a high surface area to volume ratio for rapid heat exchange, (see Col.9, Lines [49-61]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the phase change composite of STRAUSS, with the volume percentage (vol%) of the phase change material is 88% to 92%, and the sum of the volume fraction (vol%) of the metal mesh sheet and the thermal conductive layer is 8% to 12% since it has been held that discovering an optimum ranges of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).


    PNG
    media_image1.png
    566
    1098
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    1080
    media_image2.png
    Greyscale
STRAUSS’s Figure 34 annotated by Examiner
STRAUSS’s Figure 1 annotated by Examiner

Regarding claim 6, STRAUSS discloses wherein the metal mesh sheet, (see STRAUSS’s Figure 1 annotated by Examiner) is formed of one or more selected from the group consisting of aluminum, copper, nickel, brass, iron, cadmium, gold, platinum, tungsten, zinc, zirconium, carbon steel, stainless steel, and galvanized steel, (STRAUSS indicated that the mesh sheet of the cell unit can be made from any material, including,  aluminum, copper, stainless steel, nickel, brass, gold, platinum. see Col. 9, Lines [40-48]).

Regarding claim 10, STRAUSS discloses a heat spreader, comprising the phase change composite of claim 1, (STRAUSS indicated that several objects and further advantages of the phase change composite of claim 1, providing a highly configurable component material for heat exchangers, heat sinks, heat storage devices, which is an induction of a heat spreader, comprising the phase change composite, see Col. 3 Lines [31-38]).


Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2: Previously cited) as applied to claim 1 above, in view of DECANIX (KR 200427596 Y1: Cited by Applicant: Machine Translation was previously provided by Examiner).

Regarding claims 4 and 5, STRAUSS does not teach wherein the phase change material is a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, or a eutectic phase change material. Wherein the phase change material is polyethylene glycol (PEG), paraffin, or erythritol.
DECANIX teaches a phase change composite (see Figure 4), comprising, phase change material unit layers (20 and 20’) and thermal conductive layers (70 and 70’) are sequentially laminated (see Figure 4), wherein the phase change material is organic phase change material, normal paraffin, stearic acid, beeswax, glycerin, polyester gum or polyethylene glycol (see ¶ 17). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, a eutectic phase change material, polyethylene glycol (PEG), paraffin, or erythritol as a phase change material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07. Additionally, it would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the phase change composite of STRAUSS, with a salt hydrate, a molten salt, a fatty acid, a liquid metal (gallium, indium), a phase change material made up of molecular alloys (MCPAM), an organic phase change material, an inorganic phase change material, a eutectic phase change material, polyethylene glycol (PEG), paraffin, or erythritol as a phase change material since each of these phase change material has different melting point that would be suitable for different intended use. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over STRAUSS (US 7718246 B2: Previously cited) as applied to claim 1 above, and further in view of ROSALES (US 20180042139 A1: Previously cited).

Regarding claims 9, STRAUSS does not teach wherein the thermal conductive layers are formed of one or more selected from the group consisting of graphite, graphene, carbon nanotube, fullerene, aluminum oxide, copper oxide, silver oxide, gold oxide, palladium oxide, platinum oxide, nickel oxide, and yttrium oxide.

ROSALES teaches a multi-layer heat dissipating device comprising heat storage (see Figure 5), comprising, phase change material unit layers (520, 522, 524, and 526) and thermal conductive layers (502, 504, and 506) are sequentially laminated (see Figure 5). wherein the thermal conductive layers are formed of graphite (see ¶ [0048]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select graphite, graphene, carbon nanotube, fullerene, aluminum oxide, copper oxide, silver oxide, gold oxide, palladium oxide, platinum oxide, nickel oxide, and yttrium oxide as thermal conductive layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07. Additionally, it would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the phase change composite of STRAUSS, with the thermal conductive layers are formed of one or more selected from the group consisting of graphite as taught by ROSALES. Such would provide the benefit of having a high thermal conductivity, (see ROSALES ¶ [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/               Examiner, Art Unit 3763                                                                                                                                                                                         
/JIANYING C ATKISSON/               Supervisory Patent Examiner, Art Unit 3763